Citation Nr: 0018612	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-27 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1992 to December 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a 
psychiatric disorder (specifically personality disorder with 
histrionic, paranoid, and schizotypal traits) and for 
gastroenteritis.  

In October 1997, the Board remanded the veteran's claim for 
further development to include requesting medical treatment 
records, service medical records, and service personnel 
records.  


FINDINGS OF FACT

1. The record contains no current diagnosis of any acquired 
psychiatric disorder.  The only diagnosis of record is 
personality disorder not otherwise specified.  

2. The record contains no current diagnosis of 
gastroenteritis or any gastrointestinal disorder.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The claim of entitlement to service connection for 
gastroenteritis or any gastrointestinal disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In July 1993, the veteran reported complaints of 
forgetfulness and mood swings.  Following mental status 
examination and psychological testing, the physician provided 
provisional diagnoses of adjustment disorder with anxious 
mood, histrionic personality traits, and rule-out personality 
disorder.  In October 1993, the veteran was referred for 
mental health examination, which showed some ideas of 
reference involving paranoid themes and odd speech 
characterized by being digressive and vague, but no evidence 
of psychosis.  The physician provided a diagnosis of severe 
personality disorder not otherwise specified with histrionic, 
paranoid and schizotypal traits, and reported no evidence of 
a major mood or anxiety disorder.  

The claims file contains very few service medical records, 
excepting a few records from July to November 1993 for mental 
health treatment and the veteran's service enlistment 
examination.  The National Personnel Records Center reported 
that no further service medical records were available in 
July and September 1995.  

In March 1995, the veteran filed an initial claim for VA 
benefits for a psychiatric condition and gastroenteritis.  

In February 1995, the veteran underwent a psychiatric 
evaluation by R.R.C., M.D., who noted review of inservice 
psychiatric records.  The veteran reported that she had not 
seen a psychiatrist since discharge from service, was 
receiving no counseling, and was taking no medication.  
Mental status examination revealed labile mood, no 
hallucinations or suicidal or homicidal ideation, logical 
speech, some ideas of reference, persecutory themes, 
questionable judgment, and poor insight.  Dr. R.R.C. stated 
that the veteran's condition appeared to be deteriorating and 
noted that she had not held a job and was having difficulty 
maintaining interpersonal relationships.  Axis I diagnosis 
was deferred and Dr. R.R.C. recommended psychological testing 
and reported some evidence of a dissociative identity 
disorder.  Axis II diagnosis of personality disorder not 
otherwise specified with paranoid and schizotypal features 
was provided.  

A record from a private hospital, dated in January 1996, 
stated a diagnosis of rectal pain with positive guaiac stool.  

In her VA Form 9, substantive appeal, received in July 1996, 
the veteran stated that prior to service she had not suffered 
any psychotic symptoms.  She reported that she was treated 
for a psychotic disorder during service from July 1993 until 
discharge.  She stated that her symptoms were due to working 
under stress as a corpsman in the hospital.  The veteran 
further stated that she was treated for gastroenteritis and 
rectal pain during service and was later diagnosed with 
rectal fissures and internal hemorrhoids.

In October 1997, the Board remanded the veteran's claim for 
further development to include requesting medical treatment 
records, service medical records, and service personnel 
records.  In May 1998, the RO requested that the veteran 
identify all health care providers who had afforded treatment 
to her for a psychiatric disorder or gastrointestinal 
disorder.  The Board notes that this letter was sent to two 
different addresses.  In June 1998, the veteran submitted an 
authorization to obtain treatment records from Dr. R.R.C. and 
for hospitalization in 1995 at a private hospital with 
treatment by Dr. P.T.  The veteran stated that her 
gastrointestinal symptoms recurred with nausea, hematochezia, 
and rectal pain.  In July 1999, Dr. R.R.C. stated that he had 
no records for the veteran.  A report of contact, dated in 
July 1999, noted that Dr. P.T. would not release any medical 
records until the veteran was contacted.  Attempts to contact 
the veteran were unsuccessful.  

In May 1998, the RO further contacted the service department 
and the Naval Air Station, at which the veteran reported 
treatment, in an attempt to obtain the veteran's service 
records.  In July 1998, the NPRC provided microfiche of 
service personnel records and noted that no medical records 
were on file.  Several further attempts were made to contact 
the veteran at her two most recent addresses and phone 
numbers.  These attempts were unsuccessful.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
psychoses, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of her 
claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 
(1999); Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

As an initial matter, the Board notes that it appears that 
the veteran's service medical records are incomplete.  The 
Board is aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The analysis of the veteran's 
claim was undertaken with these duties and obligations in 
mind.

The veteran has not submitted any evidence of a current 
acquired psychiatric disorder.  The only diagnosis during 
service was personality disorder not otherwise specified.  
Dr. R.R.C. deferred an Axis I diagnosis and provided only a 
diagnosis of personality disorder not otherwise specified.  
Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of the legislation.  
38 C.F.R. § 3.303(c) (1999).  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has not submitted any medical evidence of a 
current diagnosis of gastroenteritis or any gastrointestinal 
disorder.  Although rectal pain was noted on hospitalization 
in January 1996, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  As noted above, without evidence of 
a present disability there can be no valid claim.  Brammer, 3 
Vet. App. 225.

Even assuming arguendo, that Dr. R.R.C.'s note of some 
evidence of a dissociative identity disorder and the report 
of rectal pain was a diagnosis, there is no competent medical 
evidence of a nexus between these conditions and any incident 
of the veteran's military service.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 (1999).  
However, the Court has held that there is some duty to inform 
the veteran of the evidence necessary for the completion of 
an application for benefits, under 38 U.S.C.A. 
§ 5103(a) (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. at 79-80.  Section 5103(a) 
imposes an obligation to notify a veteran of factual evidence 
needed only when the circumstances of a case put VA on notice 
that relevant evidence may have existed, or could have been 
obtained, that if true, would have made the claim 
"plausible" and that such evidence had not been submitted 
with the application.  Smith v. West, No. 99-7133 (Fed. Cir. 
June 13, 2000) (per curiam).  The appellant has not 
identified any medical evidence that has not been requested 
or obtained, which would support a well-grounded claim.  
Unsuccessful attempts were made by the RO to obtain 
identified evidence.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  

Entitlement to service connection for gastroenteritis is 
denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

